


WAIVER, AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND AMENDMENT NUMBER TWO TO
SECURITY AGREEMENT
 
This WAIVER, AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND AMENDMENT NUMBER TWO
TO SECURITY AGREEMENT (this “Amendment”), dated as of April 1, 2010, is entered
into by and among POWERWAVE TECHNOLOGIES, INC., a Delaware corporation
(“Borrower”), the lenders identified on the signature pages hereof (such
lenders, and the other lenders party to the below defined Credit Agreement,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company
(formerly known as Wells Fargo Foothill, LLC), as the arranger and
administrative agent for the Lender Group (“Agent”), and in light of the
following:
 
W I T N E S S E T H
 
WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit
Agreement, dated as of April 3, 2009 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, Borrower and Agent are parties to that certain Security Agreement,
dated as of April 3, 2009 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Security Agreement”);
 
WHEREAS, Borrower has informed Agent that the following Event of Default has
occurred and is continuing under Section 8.2(a) of the Credit Agreement (the
“Designated Event of Default”):  Borrower failed to deliver to Agent the weekly
Collateral reporting required by clauses (b) – (f) of Schedule 5.2 of the Credit
Agreement for the week commencing on March 22, 2010;
 
WHEREAS, Borrower has requested that Agent and Lenders waive the Designated
Event of Default;
 
WHEREAS, Borrower has requested that Agent and Lenders make certain amendments
to the Credit Agreement and the Security Agreement; and
 
WHEREAS, upon the terms and conditions set forth herein, the parties hereby
agree to amend the Credit Agreement and Security Agreement as follows.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. Defined Terms.  Capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement, as amended hereby.
 
2. Amendments to Credit Agreement.
 
(a) Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating the following defined terms in alphabetical order therein:
 
“Convertible Notes Redemption” means the optional redemption of the 1.875%
Convertible Notes, the 3.875% Convertible Notes or the 1.875% Convertible Senior
Subordinated Notes by Borrower so long as: (a) such redemption is permitted by
applicable law and the 1.875% Convertible Notes Indenture, the 3.875%
Convertible Notes Indenture or the 1.875% Convertible Senior Subordinated Notes
Indenture (as applicable), (b) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and (c)(i) if the
outstanding amount of Advances does not exceed $500,000 immediately after giving
effect thereto, Availability and Qualified Cash both before and after giving
effect thereto is greater than $15,000,000, and (ii) if the outstanding amount
of Advances exceeds $500,000 immediately after giving effect thereto,
Availability both before and after giving effect thereto is greater than
$15,000,000.
 
“Permitted Intercompany Advances” means loans made by Borrower to any of its
Subsidiaries in the ordinary course of business for purposes of funding such
Subsidiaries’ operating expenses so long as (i) no Event of Default has occurred
and is continuing or would result therefrom, and (ii) (A) if the outstanding
amount of Advances does not exceed $500,000 immediately after giving effect to
such loan, Borrower has Availability plus Qualified Cash of $15,000,000 or
greater immediately after giving effect to any such loan, and (B) if the
outstanding amount of Advances exceeds $500,000 immediately after giving effect
to any such loan, Borrower has Availability of $15,000,000 or greater
immediately after giving effect to such loan.
 
(b) Section 6.9(c) of Credit Agreement is hereby amended by amending and
restating such section to read as follows:
 
(c)           Borrower may pay cash dividends on its Permitted Preferred Stock
so long as (i) no Event of Default has occurred and is continuing or would
result therefrom, and (ii)(A) if the outstanding amount of Advances does not
exceed $500,000 after giving effect thereto, Availability and Qualified Cash
both before and after giving effect thereto is greater than $15,000,000 and (B)
if the outstanding amount of Advances exceeds $500,000 after giving effect
thereto, Availability both before and after giving effect thereto is greater
than $15,000,000.”
 
(c) Schedule 5.2 to the Credit Agreement is hereby amended by (i) deleting such
schedule in its entirety and (b) inserting the Schedule 5.2 attached hereto as
Exhibit A in lieu thereof.
 
3. Amendment to Security Agreement.  The definition of “Triggering Event”
appearing in Section 1.1(eee) of the Security Agreement is hereby amended by
amending and restating such definition as follows:
 
““Triggering Event” means, as of any date of determination, that (a) an Event of
Default has occurred, or (b)(i) if the outstanding amount of Advances does not
exceed $500,000, Availability plus Qualified Cash is less than $15,000,000, and
(ii) if the outstanding amount of Advances exceeds $500,000, Availability is
less than $15,000,000.”
 
4. Waiver.  The provisions of the Credit Agreement and the other Loan Documents
to the contrary notwithstanding, and subject to the satisfaction of the
conditions precedent set forth in Section 6 hereof, Agent and the undersigned
Lenders hereby waive the Designated Event of Default; provided, however, nothing
herein, nor any communications among Borrower, Agent, or any Lender, shall be
deemed a waiver with respect to any Events of Default, other than the Designated
Events of Default, or any future failure of Borrower to comply fully with any
provision of the Credit Agreement or any provision of any other Loan Document,
and in no event shall this waiver be deemed to be a waiver of enforcement of any
of Agent’s or Lenders’ rights or remedies under the Credit Agreement and the
other Loan Documents, at law (including under the Code), in equity, or otherwise
including, without limitation, the right to declare all Obligations immediately
due and payable pursuant to Section 9.1 of the Credit Agreement, with respect to
any other Defaults or Events of Default now existing or hereafter
arising.  Except as expressly provided herein, Agent and each Lender hereby
reserves and preserves all of its rights and remedies against Borrower under the
Credit Agreement and the other Loan Documents, at law (including under the
Code), in equity, or otherwise including, without limitation, the right to
declare all Obligations immediately due and payable pursuant to Section 9.1 of
the Credit Agreement.
 
5. Conditions Precedent to the Effectiveness of this Amendment.  The
effectiveness of this Amendment is subject to the fulfillment, to the reasonable
satisfaction of Agent (or a written waiver by Agent) of each of the following
conditions:
 
(a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect;
 
(b) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true,
correct, and complete in all material respects on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date);
 
(c) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower or any member of the Lender Group; and
 
(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing or shall result from the consummation of the
transactions contemplated herein.
 
6. Representations and Warranties.  Borrower hereby represents and warrants to
the Lender Group as follows:
 
(a) The execution, delivery, and performance by it of this Amendment and the
other Loan Documents to which it is a party (i) have been duly authorized by all
necessary action, (ii) do not and will not (A) violate any material provision of
any federal, state, or local law or regulation applicable to it or its
Subsidiaries, the Governing Documents of it or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on it
or its Subsidiaries, (B) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Material Contract
(other than the Convertible Notes Documents and the agreements, documents and
instruments executed in connection with a Permitted Convertible Notes
Refinancing (the “Permitted Convertible Notes Refinancing Documents”)) of it or
its Subsidiaries except to the extent that any such conflict, breach or default
could not individually or in the aggregate reasonably be expected to have a
Material Adverse Change, (C) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Convertible Notes
Documents or any Permitted Convertible Notes Refinancing Documents, (D) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party, other than Permitted Liens, (E) require any
approval of any Loan Party’s interestholders or any approval or consent of any
Person under any Material Contract (other than the Convertible Notes Documents
and the Permitted Convertible Notes Refinancing Documents) of any Loan Party,
other than consents or approvals that have been obtained and that are still in
force and effect and, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change or (F) require any
approval of any Person under any Convertible Notes Documents or any Permitted
Convertible Notes Refinancing Documents, other than consents or approvals that
have been obtained and that are still in force and effect.
 
(b) The execution, delivery, and performance by it of this Amendment do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than (i) consents
or approvals that have been obtained and that are still in force and effect,
(ii) filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Agent for filing or recordation, and (iii) filings to
be made with the Securities and Exchange Commission in connection with
Borrower’s reporting obligations pursuant to the Securities Exchange Act of
1934, as amended.
 
(c) This Amendment, and each other Loan Document to which it is or will be a
party, when duly executed and delivered by it, will be the legally valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
 
(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower.
 
(e) No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment.
 
(f) The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are true, complete, and correct in
all material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date in which case such representations and warranties shall be true,
correct and complete in all material respects as of such earlier date).
 
(g) This Amendment has been entered into without force or duress, of the free
will of such Person, and the decision of such Person to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of such decision.
 
(h) It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.
 
7. Acknowledgments.  Borrower hereby acknowledges, confirms and agrees that
 
(a) as of April 1, 2010, the aggregate outstanding principal amount of the Loans
under the Credit Agreement was $5,365,695.10 and that such principal amount is
payable pursuant to the Credit Agreement as modified hereby without defense,
offset, withholding, counterclaim, or deduction of any kind;
 
(b) Agent, for the benefit of the Lender Group, has and shall continue to have
valid, enforceable and perfected first-priority Liens in substantially all of
the assets of Borrower (subject only to Permitted Liens), granted to Agent, for
the benefit of the Lender Group, pursuant to the Loan Documents; and
 
(c) (i) each of the Loan Documents to which it is a party has been duly executed
and delivered to the Lender Group by Borrower, and each is in full force and
effect as of the date hereof, (ii) the agreements and obligations of Borrower
contained in such documents and in this Amendment constitute the legal, valid
and binding obligations of Borrower and guaranteed indebtedness of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, and as of the date hereof Borrower has no valid defense to
the enforcement of the Obligations, and (iii) each member of the Lender Group is
and shall be entitled to the rights, remedies and benefits provided for in the
Loan Documents and under applicable law or at equity.
 
8. Payment of Costs and Fees.  Borrower shall pay to Agent all reasonable
out-of-pocket costs and expenses of the Lender Group (including, without
limitation, the reasonable fees and disbursements of outside counsel to Agent)
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and any documents and instruments relating hereto.
 
9. Choice of Law and Venue; Jury Trial Waiver.
 
(a) THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 9.
 
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.  BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
10. Release.
 
(a) Effective on the date hereof, Borrower, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
waives, releases, remises and forever discharges each member of the Lender
Group, each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lender Group would be liable if such persons
or entities were found to be liable to Borrower (each a “Releasee” and
collectively, the “Releasees”), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character,  whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which Borrower ever had from the
beginning of the world to the date hereof, now has, or might hereafter have
against any such Releasee which relates, directly or indirectly to the Credit
Agreement, any other Loan Document, or to any acts or omissions of any such
Releasee with respect to the Credit Agreement or any other Loan Document, or to
the lender-borrower relationship evidenced by the Loan Documents.  As to each
and every Claim released hereunder, Borrower hereby represents that it has
received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, specifically waives the benefit of the
provisions of Section 1542 of the Civil Code of California which provides as
follows:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
 
(b) As to each and every Claim released hereunder, Borrower also waives the
benefit of each other similar provision of applicable federal or state law, if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.
 
(c) Borrower acknowledges that it may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts.  Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
 
(d) Borrower, for itself and on behalf of its successors, assigns, and officers,
directors, employees, agents and attorneys, and any Person acting for or on
behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by such
Person pursuant to the above release.  Borrower further agrees that it shall not
dispute the validity or enforceability of the Credit Agreement or any of the
other Loan Documents or any of its obligations thereunder, or the validity,
priority, enforceability or the extent of Agent’s Lien on any item of Collateral
under the Credit Agreement or the other Loan Documents.  If Borrower or any of
its successors, assigns, or officers, directors, employees, agents or attorneys,
or any Person acting for or on behalf of, or claiming through them violate the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.
 
11. Reaffirmation of Obligations.  Borrower hereby reaffirms and its obligations
under each Loan Document to which it is a party.  Borrower hereby further
ratifies and reaffirms the validity and enforceability of all of the Liens
heretofore granted, pursuant to and in connection with the Security Agreement or
any other Loan Document, to Agent, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such Liens, and all Collateral heretofore pledged as
security for such obligations, continue to be and remain Collateral for such
obligations from and after the date hereof.
 
12. Effect on Loan Documents.
 
(a) The Credit Agreement and the Security Agreement, each as amended hereby, and
each of the other Loan Documents shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects.  The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of any member of the Lender Group under the
Credit Agreement or any other Loan Document.  The waivers, consents and
modifications herein are limited to the specifics hereof (including facts or
occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall not
excuse any non-compliance with the Loan Documents (other than as specified
herein), and shall not operate as a consent to any matter under the Loan
Documents (other than as specified herein).  Except for the amendments to the
Credit Agreement and the Security Agreement expressly set forth herein, the
Credit Agreement, the Security Agreement and other Loan Documents shall remain
unchanged and in full force and effect.  Except as provided herein, the
execution, delivery and performance of this Amendment shall not operate as a
waiver of or as an amendment of, any right, power or remedy of any member of the
Lender Group in effect prior to the date hereof.  The amendments set forth
herein are limited to the specifics hereof and shall neither excuse any future
non-compliance with the Credit Agreement or the Security Agreement, nor operate
as a waiver of any Default or Event of Default.  To the extent any terms or
provisions of this Amendment conflict with those of the Credit Agreement, the
Security Agreement or other Loan Documents, the terms and provisions of this
Amendment shall control.
 
(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement and the Security Agreement to “this Agreement”, “hereunder”,
“herein”, “hereof” or words of like import referring to the Credit Agreement or
the Security Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “the Security Agreement”, “thereunder”, “therein”, “thereof”
or words of like import referring to the Credit Agreement or the Security
Agreement, shall mean and be a reference to the Credit Agreement or the Security
Agreement, as applicable, as modified and amended hereby.
 
(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
 
(d) This Amendment is a Loan Document.
 
(e) Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”.
 
13. Ratification.  Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effect as of the date hereof and as amended hereby.
 
14. Entire Agreement.  This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
 
15. Integration.  This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
 
16. Amendments.  This Amendment cannot be altered, amended, changed or modified
in any respect or particular unless each such alteration, amendment, change or
modification shall have been agreed to by each of the parties and reduced to
writing in its entirety and signed and delivered by Borrower and the Required
Lenders.
 
17. Counterpart Execution.  This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.
 
18. Severability.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 


[signature pages follow]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


POWERWAVE TECHNOLOGIES, INC.,
a Delaware corporation,
as Borrower
 
 
By:           /s/ Kevin T. Michaels
Name:    Kevin T. Michaels   
Title:      CFO
 
 






[SIGNATURE PAGE TO WAIVER, AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND
AMENDMENT NUMBER TWO TO SECURITY AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company (formerly known as Wells Fargo Foothill,
LLC), as Agent and as a Lender




By:          /s/ Daniel Whitwer
Name:    Daniel Whitwer
Title:      Vice President



[SIGNATURE PAGE TO WAIVER, AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND
AMENDMENT NUMBER TWO TO SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Schedule 5.2
 
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:
 
Weekly (not later than the second Business Day of each week),
(a) a detailed report regarding Borrower and its Subsidiaries' cash and Cash
Equivalents including an indication of which amounts constitute Qualified Cash.
 
Monthly (not later than the 10th Business Day of each fiscal month); provided
that (x) if the outstanding amount of Advances does not exceed $500,000 and
Availability plus Qualified Cash is less  than $15,000,000 as of the first
Business Day of any week, then such documents shall be delivered weekly until
the first day upon which (1) the outstanding amount of Advances does not exceed
$500,000 and Availability plus Qualified Cash is greater than $15,000,000, or
(2) the outstanding amount of Advances exceeds $500,000 and Availability is
greater than $15,000,000, and (y) if the outstanding amount of Advances exceeds
$500,000 and Availability is less than $15,000,000 as of the first Business Day
of any week, then such documents shall be delivered weekly until the first day
upon which (1) the outstanding amount of Advances does not exceed $500,000 and
Availability plus Qualified Cash is greater than $15,000,000, or (2) the
outstanding amount of Advances exceeds $500,000 and Availability is greater than
$15,000,000,
(b) a Borrowing Base Certificate, together with a detailed calculation of those
Accounts that are not eligible for the Borrowing Base,
 
(c) a detailed aging, by total, of the Accounts of Borrower, together with a
reconciliation to the general ledger and supporting documentation for any
reconciling items noted,
 
(d) a sales journal, collection journal, and credit register since the last such
schedule, and a report regarding credit memoranda that have been issued since
the last such report,
 
(e) [reserved], and
 
(f) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending accounts receivable balances of
Borrower’s and its Subsidiaries’ general ledger.
 
Monthly (not later than the 10th Business Day of each fiscal month),
(g) a summary aging, by vendor, of Borrower’s and its Subsidiaries' accounts
payable, accrued expenses and any book overdraft, together with a reconciliation
to the general ledger and supporting documentation for any reconciling items
noted, and
 
(h) an aging, by vendor, of any held checks.
 
Quarterly (not later than the 45th day after the end of each quarter),
(i) a detailed list of Borrower’s and its Subsidiaries’ customers,
 
(j) a report regarding Borrower’s and its Subsidiaries’ accrued, but unpaid, ad
valorem taxes, and
 
(k) a report regarding Borrower’s and its Subsidiaries’ intercompany loan
balance.
 
Immediately after execution, receipt or delivery thereof,
(l) copies of any notices regarding termination, material defaults or claimed
violations that Borrower executes or receives in connection with any
Material  Contract.
 
Upon reasonable request by Agent,
(m) copies of purchase orders or invoices in connection with Borrower's and its
Subsidiaries' Accounts, credit memos, remittance advices, deposit slips,
shipping and delivery documents in connection with Borrower's and its
Subsidiaries’ Accounts,
 
(n) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower's and its Subsidiaries' Accounts, and
 
(o) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may reasonably request.
 






